DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi et al. (US Patent Application Pub. No.: US 2002/0175583 A1).
For claim 1, Kikuchi et al. disclose the claimed invention comprising a rotor lamination stack (reference numeral 1) divided into a plurality of sectors (each pair of magnets 43, 44 forming a V-shape can be considered sectors, see figure 11(A)), in each of which there is arranged a permanent magnet assembly (reference numeral 43, 44) which comprises two permanent magnets (reference numeral 44, see figure 11(A)) 
For claim 2, Kikuchi et al. disclose a maximum value (at arrow d) of the outer radius over a sector being situated on the plane of symmetry (see figure 11(A)).  
For claim 3, Kikuchi et al. disclose a local minimum value (reference numeral 12) of the pair being situated within a partial sector of the half-sector (see figure 11(A)), wherein the partial sector is delimited in the circumferential direction by the position of a radially outermost point of the permanent magnet assembly (reference numerals 43, 44) and by a position of an outermost point of the permanent magnet assembly (reference numerals 43, 44) in the circumferential direction (see figure 11(A)).  
For claim 4, Kikuchi et al. disclose a second permanent magnet assembly (reference numerals 43, 44) being arranged in a sector (see figure 11(A)), wherein a radially innermost point of the second permanent magnet assembly (reference numerals 43, 44) lies radially further outward than a radially innermost point of the first permanent magnet assembly (see figure 11(A)), wherein the outer radius of the rotor lamination stack (reference numeral 1) has a second pair of local minimum values (i.e. a partial sector in between magnets 33, 34, see figure 11(A)), which are formed symmetrically to one another with respect to the plane of symmetry in a half-sector of the sector and are 
For claim 6, Kikuchi et al. disclose the second permanent magnet assembly comprising two further permanent magnets (reference numeral 44) arranged in a V-shape symmetrically with respect to the plane of symmetry of the sector (see figure 11(A)).  
For claim 8, the structure of the outer radius of the lamination in figure 11(A) of Kikuchi et al. is shown to be varied in the circumferential direction (see figure 11(A), reference numerals 1, 12), and can be considered to follow the following functions when the proper constants are implemented, i.e. the course of the outer radius in a region close to the plane of symmetry with respect to a minimum value follows the function r = Rmax + δ0 - δ(x) with                         
                            δ
                            (
                            x
                            )
                            =
                            
                                
                                    α
                                
                                
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            
                                                
                                                    
                                                        
                                                            π
                                                        
                                                        
                                                            
                                                                
                                                                    τ
                                                                
                                                                
                                                                    p
                                                                
                                                            
                                                        
                                                    
                                                    x
                                                
                                            
                                        
                                    
                                
                            
                        
                     and/or in a region far from the plane of symmetry with respect to a minimum value follows the function r = Rmax + δ0 - δ(x) with                         
                            δ
                            (
                            x
                            )
                            =
                            β
                            
                                
                                    1
                                    -
                                    
                                        
                                            2
                                        
                                        
                                            
                                                
                                                    τ
                                                
                                                
                                                    p
                                                
                                            
                                        
                                    
                                    x
                                
                                
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            
                                                
                                                    
                                                        
                                                            π
                                                        
                                                        
                                                            
                                                                
                                                                    τ
                                                                
                                                                
                                                                    p
                                                                
                                                            
                                                        
                                                    
                                                    x
                                                
                                            
                                        
                                    
                                
                            
                        
                     wherein r describes the value of the outer radius, Rmax describes the maximum value of the outer radius, δ0 describes a constant, α, β each describe a positive proportionality factor,                         
                            
                                
                                    τ
                                
                                
                                    p
                                
                            
                        
                     describes a distance in the circumferential direction between the planes of symmetry of adjacent sectors, and x describes a coordinate in the circumferential direction with x=0 at the position of the plane of symmetry and x=                        
                            
                                
                                    
                                        
                                            τ
                                        
                                        
                                            p
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                     at a central position between the planes of symmetry of adjacent sectors.  
For claim 9, Kikuchi et al. disclose the minimum values being at the area where the magnets are closer to the circumferential edge of the lamination (see figure 11(A)), 
For claim 10, Kikuchi et al. disclose a stator (reference numeral 15) and a rotor (reference numeral 5) according to claim 1 mounted rotatably within the stator (see figure 3).  
For claim 11, Kikuchi et al. already disclose the structure of the claimed invention as explained above for claims 1 and 10, and applying it to an apparatus such as a vehicle merely recites intended use, which does not result in a structural difference between the prior art and the claimed invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. as applied to claim 4 above, and further in view of Hsu (US Patent Application Pub. No.: US 2007/0145850 A1).
For claim 5, Kikuchi et al. disclose the claimed invention except for a local maximum value being situated in a half-sector between the minimum value of the first pair and the minimum value of the second pair.  Having a maximum value between two minimum values is a known skill as disclosed by Hsu (reference numeral 19b, see figure 
For claim 7, Kikuchi et al. disclose the claimed invention except for the second permanent magnet assembly comprising a permanent magnet arranged orthogonally to the plane of symmetry.  Hsu discloses a permanent magnet being arranged orthogonally to the plane of symmetry (reference numeral 17, middle magnet, see figure 9), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the magnet arranged orthogonally to the plane of symmetry as disclosed by Hsu for the second permanent magnet assembly of Kikuchi et al. for predictably providing desirable configuration for facilitating the distribution of magnetic flux in the device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of magnet and lamination configuration: US 9225213 B2 (Kimura; Mamoru et al.), US 9172279 B2 (Sekiya; Kosuke et al.), US 7932658 B2 (Ionel; Dan M.), US 7906882 B2 (Okuma; Shigeru et al.), US 7605510 B2 (Okuma; Shigeru et al.), US 20060017345 A1 (Uchida; Hiroyuki et al.), JP 2002209350 A (AZUMA YOSHITAKA), EP 1610444 A1 (KONOUE H et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834